Citation Nr: 1128488	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  07-17 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral foot disorder, claimed as bilateral plantar warts and plantar calluses.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1964 to January 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefit sought on appeal.

The Veteran testified before the undersigned at a travel board hearing in April 2008 at the Lincoln RO.  A transcript is of record.  In June 2008 and August 2009, the Board remanded this appeal for further development.  Unfortunately, for various reasons explained below, the case must again be remanded.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Subsequent to the last supplemental statement of the case in January 2010, the Veteran submitted additional evidence in the form of a statement from a private physician, received by VA in March 2010.   This evidence was not submitted contemporaneously with a waiver of initial review by the agency of jurisdiction.  Therefore, this case must be remanded to the RO for such initial review.  38 C.F.R. § 20.1304(c)(2010).   Additionally, the Veteran submitted a consent form received in January 2010 for private records from a medical clinic.  Contact with this clinic has not yet been made, and there may be outstanding relevant records from that source.  As such, action to obtain such records is warranted.  38 C.F.R. § 3.159.  

The Board notes that the Veteran's January 2006 claim specifically states that he is seeking entitlement to service connection for plantar warts.  Although a claimant may describe only particular disorder in a service connection claim, the claim should not necessarily be limited to the disorder.  The Court has held that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disorders that arise from the same symptoms).  The Board applies this same principle to the disability at hand.  It is noted that the record shows that the Veteran has been assessed with a range of other foot disorders, including hypertrophied third and fifth metatarsals on both feet as well as bilateral fibromas. Therefore, the Board has characterized the underlying issue as one of entitlement to service connection for a foot disorder, also claimed as bilateral plantar warts and plantar calluses.

The Veteran was afforded a VA examination in October 2008.  Following a review of the claims file, the examiner stated that he could not resolve the issue of service connection for plantar warts without resort to mere speculation.   Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the U.S. Court of Appeals for Veterans Claims (Court) noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative"). The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Since further opinion is necessary regarding all of the Veteran's foot disorders, additional examination by a new examiner should be conducted.  

Accordingly, the case is remanded for the following action:

1.  Obtain a current release form from the Veteran in order to obtain the treatment records from 1971-present from the Boone County Medical Clinic.  Comply with 38 C.F.R. § 3.159(c)(1) (2010) when seeking to procure these records.  

2.  The Veteran should be scheduled for examination of his feet, by an examiner who has not previously evaluated him, if possible.  The claims folder must be made available to the examiner for review in conjunction with the claim.  Any tests or studies that might be indicated should be done, and based upon the examination results and review of the claims file, the examiner should identify any appropriate diagnosis of foot disabilities and provide an opinion as to whether it is at least as likely as not (that is, a probability greater than 50 percent) that each of the Veteran's foot disabilities is causally related to his active service. The rationale for any opinion expressed should be provided.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The RO/AMC should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

3.  The RO/AMC must readjudicate the issue on appeal, with consideration of the evidence received after the January 2010 supplemental statement of the case.  If the determination remains unfavorable, the Veteran must be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative must be given an opportunity to respond to the supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


